ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
OBD Insaat Taahhut Turizm                    )      ASBCA No. 61169
                                             )
Under Contract No. W912ER-14-C-0026          )

APPEARANCE FOR THE APPELLANT:                      David F. Dowd, Esq.
                                                    Mayer Brown LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Thomas J. Warren, Esq.
                                                    Acting Engineer Chief Trial Attorney
                                                   Pietro 0. Mistretta, Esq.
                                                   Regina L. Schowalter, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 10 April 2018




                                                 A:dministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61169, Appeal of OBD Insaat Taahhut
Turizm, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals